Citation Nr: 1126002	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  95-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 60 percent for degenerative disc disease, L5-S1, from May 17, 2000.



REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1982 to April 1993.  The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a March 1994 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for degenerative disc disease, rated 0 percent.  (The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO).  The Veteran appealed the rating assigned.  In a decision issued in September 1998, the Board denied a compensable rating for degenerative disc disease.  The Veteran appealed that decision to the Court.  In August 1999, the Court issued an order that vacated the Board's decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in an August 1999 Joint Motion for Remand and to Stay Further Proceedings (Joint Motion) by the parties.  In May 2000, the Board remanded the case to the RO for additional development.

In a November 2001 decision, the RO increased the rating for the Veteran's degenerative disc disease at L5-S1 to 10 percent, effective April 20, 1993, and to 20 percent, effective November 16, 2000.  In July 2003, the Board again remanded the case to the RO for additional development.  In an April 2007 decision, the RO increased the rating to 60 percent, effective May 17, 2000.  The Veteran expressed dissatisfaction with the ratings assigned, and as they were less than the maximum under the applicable criteria, both "stages" of the claim remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In November 2007, the Board denied a rating in excess of 10 percent for degenerative disc disease at L5-S1, for the period prior to May 17, 2000, and remanded the matter of the rating assigned from May 17, 2000, for additional development.

The appeal is REMANDED to the Detroit, Michigan RO. VA will notify the appellant if further action is required.


REMAND

In November 2007, the Board noted that it had previously asked the RO to secure VA and private treatment records from all sources identified by the Veteran.  See July 2003 Board remand.  While all identified and obtainable private treatment records were secured, it appeared that pertinent VA treatment records remained outstanding.  In particular, the Board noted that a July 2006 letter from the Veteran's attorney had included an April 2006 treatment record from the Ann Arbor VA Medical Center (VAMC), and stated, "Additional records are available from the VA facility in Saginaw that may be relevant to this claim."  As the record did not reflect that the RO had sought these VA treatment record, the Board specifically instructed the RO to "obtain complete records of all VA treatment the veteran has received at the Ann Arbor VAMC and Saginaw VAMC since May 2000" (emphasis added).

A close review of the record shows that, since the Board's November 2007 remand, the only VA treatment records that have been associated with the record are April 2007 to August 2007 treatment records from Ann Arbor VAMC, and March 2007 to June 2007, and September 2008 to May 2009 treatment records from Saginaw VAMC.  It does not appear from the record that the RO attempted to secure VA treatment records prior to March/April 2007.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (emphasis added); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (relevant documents generated by the Secretary prior to the Board decision are constructively before the Board and failure to consider them generally warrants remand).  Therefore, the Board has no recourse but to again remand the case for the previously identified VA treatment records.

The Board notes also that where an appeal is from the initial rating assigned with the award of service connection for a disability, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Consequently, records of any treatment the Veteran has received for his degenerative disc disease since August 2007 and May 2009 (the dates of the most recent treatment records associated with the claims file from the VAMCs in Ann Arbor and Saginaw, respectively) must be secured.

In the same vein, the Board notes that the Veteran was last afforded a VA examination in January 2008.  Since more than three years have passed and his claim is being remanded anyway, he should be afforded another VA examination.  Notably, at the January 2008 VA examination, the examiner opined that the Veteran did not have a bowel condition due to or as a result of his service-connected degenerative disc disease because he did not meet the diagnostic criteria for a bowel condition.  This opinion was based, in part, on a finding that the Veteran had lost control of his bowels only twice in the last 12 months.  However, at a February 2009 hearing held before a Decision Review Officer in the matter of a total disability rating based on individual unemployability, the Veteran testified that he often has bowel and bladder accidents, and that his doctors have told him he should be wearing a pad even though he does not feel he is ready to wear one.  That physicians have recommended that the Veteran wear pads suggests that he may be having loss of control of his bowel and bladder functions more than a handful of times in a 12-year period, and another examination is necessary both for clarification and to determine the current severity of his disability.  38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following:

1. 	The RO should (as the Board's previous remand instructed) ask the Veteran to identify the provider(s) of any treatment or evaluation he has received for degenerative disc disease, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure any private records of such treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran, specifically including records of VA treatment he received at the Ann Arbor and Saginaw VAMCs from May 2000 (to exclude those treatment records already of record).  If any records requested are unavailable, the reason for their unavailability must be explained for the record.

2. 	The RO should then arrange for the Veteran to be examined by a neurologist to assess the nature and severity of the neurological symptoms of his service-connected degenerative disc disease at L5-S1.  The Veteran's claims folder must be reviewed in conjunction with the examination.  Any indicated studies should be performed and any necessary consultations (e.g., orthopedic) should be arranged.  The examiner should determine the nature and severity of any neurological manifestations (noting prior clinical findings as well as symptoms reported by the Veteran), to include, but not limited to, radiating pain into an extremity, absent ankle jerk, and bowel and/or bowel impairment.  The examiner must provide the rationale for any and all opinions provided.

2. 	The RO should then re-adjudicate the claim, to include consideration of whether a separate rating is warranted for the Veteran's neurological symptoms (under the rating criteria effective from September 26, 2003).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

